Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


1. 	The election filed January 15, 2020, is acknowledged and has been entered.
	Applicant has elected the invention of Group I.

2.  	Claims 1 and 114-131 are pending.  Claims 129-131 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or non-elected species of invention, there being no allowable generic or linking claim.  

3.  	Claims 1 and 114-128 are under examination.


Information Disclosure Statement
4.	The information disclosure statement has been considered.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the second paragraph of 35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claim 125 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 125 is indefinite for reciting “the wild-type Fc domain”.  In this case, the claim 125 depends from claim 1 which does not recite a wild-type Fc domain and therefore the recitation of “lacks antecedent basis and it cannot be determined which (if any) wild-type Fc domain are being referred to.  Notably, the specification does not define the sequence of a wild-type Fc domain and there are numerous naturally occurring, as well as modified versions of Fc domains, some which comprise naturally occurring changes, so it is further unclear when a Fc domain might be considered wild-type or a variant  Thus, the claims fail to delineate the subject matter that Applicant regards as the invention with the requisite degree of clarity 
Therefore, these claims are indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
It is suggested the claim be amended to directly recite a wild-type sequence which is to be modified or a particular modification in an Fc region which is disclosed in the specification as filed to obviate this rejection.


Claim Rejections - 35 U.S.C. §§ 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 

10.	Claims 1 and 114-128 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holliger et al (US 2004/0058400 A1, IDS) in view of Alt et al (FEBS L., 454:90-94, 1999, IDS).
Holliger et al teach bispecific and bivalent antibodies (i.e., diabodies) wherein the first polypeptide has the structure of N-(VLA-VHB)-C and the second polypeptide has the structure of N-(VLB-VHA)-C (see pages 3 and 8).  Holliger et al further teach that diabodies can be fused to additional proteins or antibody domains, such as a CH3 domain, to increase the size of the diabody for enhanced retention in the serum Holliger et al teach that the antibodies can bind to CD3, the hormone drug oestriol, small molecules, CD16 or CD32 among other antigens (see pages 4 and 9). Holliger et al teach the antibodies can be humanized (see page 23). Holliger et al teach pharmaceutical compositions comprising such diabodies (see claims).
Alt et al teach fusing a CH3 domain or a hinge linker comprising a cysteine residue (which is disfulide linked to the cysteine in the other protein comprised in the antibody) followed by -CH2-CH3, which are from human IgG1, to a single chain diabody or scFv antibody to increase serum half-life (see abstract, Figure 1 and pages 90 and 93-94).  Alt et al teach that a CH3 fusion allows production of an antibody that lacks effector functions while the CH2-CH3 fusion retains effector functions (see page 94). Alt et al teach that the scFv can also be fused to the C-terminus of the CH3 domain (see page 94). Alt et al teach that the antibodies can target tumor antigens, bacteria antigens or receptor molecules (see page 90).
Accordingly, it would have been prima facie obvious to make bispecific and bivalent non-human, humanized or human antibodies (i.e., diabodies) wherein the first polypeptide has the structure of N-(VLA-VHB)-C and the second polypeptide has the structure of N-(VLB-VHA)-C, wherein both proteins further comprise a linker with a cysteine residue (which is disulfide linked to the opposite cysteine) and a CH2-CH3 domains from human IgG1 to either the N or C-terminus. 
 In this case, Alt teach that a cysteine hinge linker-CH2-CH3 domain can be used to increase serum half-life and Holliger teach adding antibody domains to increase half-life, so one of skill in the art would be motivated to use the cysteine linker-CH2-CH3 of human IgG1 at either end of the diabody of Holliger as it would be immediately recognized to be a naturally occurring structure in human serum that would increase half-life.  As the cysteine linker-CH2-CH3 is larger than a CH3 domain, the size of the diabody would be further increased such that the half-life would have the advantage of being further extended 
Notably, as set forth in the Supreme Court decision in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007):
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 82 USPQ2d at 1396.   An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int7 Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
In this case, based on the knowledge in the antibody art about making bispecific and bivalent antibodies and antibodies in general, it is submitted that a person of ordinary skill in the art using ordinary creativity would have recognized that adding a cysteine linker-CH2-CH3 domain from human IgG1 to each polypeptide of a diabody would have advantages detailed above.  Furthermore, such diabodies could target any antigen as claimed as evidenced by Alt and Holliger, such that diabodies targeting antibodies and pharmaceutical compositions comprising such diabodies would also be seen as obvious over the references for similar reasons. It is noted that claim 125 is included in this rejection as it is unclear what wild-type Fc domain should be used for comparison and different Fc domains comprise modifications compared to other Fc domains, so the Fc domains disclosed in the prior art are structurally and materially indistinguishable from the claimed Fc domains.
Finally, one of ordinary skill in the art would have a reasonable expectation of success in making such constructs as both Alt et al and Holliger et al demonstrate that genetic engineering techniques to join antibody domains using linkers were known in the art.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



12.	Claims 1 and 114-128 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of US Patent 9,296,816 in view of Holliger et al (US 2004/0058400 A1, IDS) in view of Alt et al (FEBS L., 454:90-94, 1999, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-36 of the US Patent recite diabody molecules comprising a first polypeptide chain and a second polypeptide chain, said chains being covalently bonded to one another wherein: (I) said first polypeptide chain comprises in the N-terminal to C-terminal direction: (i) a domain comprising a binding region of a light chain variable domain of a first immunoglobulin (VL1) specific for a first epitope; (ii) a domain comprising a binding region of a heavy chain variable domain of a second immunoglobulin (VH2) specific for a second epitope; (iii) a hinge domain that comprises: (a) the amino acid sequence: VEPKSC (SEQ ID NO:79); or (b) the amino acid sequence AEPKSC (amino acids 245-250 of SEQ ID NO: 18); and (iv) a CH2 domain and a CH3 domain of an IgG1 Fc region; wherein said VL1 and said VH2 are covalently linked by a peptide linker such that said VL1 and said VH2 do not associate with one another to form an epitope binding site for said first or second epitope; (II) said second polypeptide chain comprises in the N-terminal to C-terminal direction: (i) a domain comprising a binding region of a light chain variable domain of the second immunoglobulin (VL2); (ii) a domain comprising a binding region of a heavy chain variable domain of the first immunoglobulin (VH1); and (iii) a light chain constant domain consisting of the amino acid sequence: FNRGEC (SEQ ID NO:23); wherein said VL2 and said VH1 are covalently linked by a peptide linker 
Accordingly, the claimed inventions are so substantially similar that any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent in view of the prior art set forth above for the reasons set forth above and incorporated herein.

13.	Claims 1 and 114-128 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent 10,093,739 in view of Holliger et al (US 2004/0058400 A1, IDS) in view of Alt et al (FEBS L., 454:90-94, 1999, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-13 of the US Patent recite diabody molecules comprises a first polypeptide chain and a second polypeptide chain, said chains being covalently bonded to one another wherein: (I) said first polypeptide chain comprises in the N-terminal to C-terminal direction: (i) a VL1 domain comprising a binding region of a light chain variable domain of a first immunoglobulin specific for a first epitope; (ii) a VH2 domain comprising a binding region of a heavy chain variable domain of a second immunoglobulin specific for a second epitope; and (iii) a cysteine-containing hinge domain that comprises: (a) the amino acid sequence: VEPKSC (SEQ ID NO:79); or (b) the amino acid sequence: AEPKSC (amino acid residues 245-250 of SEQ ID NO:18); wherein said VL1 domain and said VH2 domain are covalently linked by a peptide linker such that said VL1 domain and said VH2domain do not associate with one another to form an epitope binding site for said first or second epitope; (II) said second polypeptide chain comprises in the N-terminus to C-terminus direction: (i) a VL2 domain comprising a binding region of a light chain variable domain of the second immunoglobulin; (ii) a VH1 domain comprising a binding region of a heavy chain variable domain of the first immunoglobulin; and (iii) a cysteine-containing light chain constant domain 
Accordingly, the claimed inventions are so substantially similar that any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent in view of the prior art set forth above for the reasons set forth above and incorporated herein.

14.	Claims 1 and 114-128 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of US Patent 10,093,738 in view of Holliger et al (US 2004/0058400 A1, IDS) in view of Alt et al (FEBS L., 454:90-94, 1999, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-2 of the US Patent recite diabody molecules comprising a first polypeptide chain and a second polypeptide chain, said chains each having an N-terminus and a C-terminus and being covalently bonded to one another, wherein: (A) said first polypeptide chain comprises, in the N-terminal to C-terminal direction: (i) a first domain (VL1) comprising an epitope-binding region of a light chain variable domain of a first immunoglobulin specific for a first epitope, (ii) a second domain (VH2) comprising an epitope-binding region of a heavy chain variable domain of a second immunoglobulin specific for a second epitope, and (iii) a third domain comprising an Fc domain or portion thereof, wherein said VL1 and said VH2 are covalently linked by a peptide linker such that said VL1 and said VH2 do not associate with one another to form an epitope binding site capable of specifically binding said first or second epitope; and 
Here, any limitations not taught by the claims would be considered obvious in view of the prior art cited above for the reasons set forth above in the 103 rejection of the claims and incorporated herein.
Accordingly, the claimed inventions are so substantially similar that any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent in view of the prior art set forth above for the reasons set forth above and incorporated herein.

15.	Claims 1 and 114-128 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 132 and 143 of copending application 15/911,869 in view of Holliger et al (US 2004/0058400 A1, IDS) in view of Alt et al (FEBS L., 454:90-94, 1999, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 132 and 143 of the copending application 15/911,869 recite diabody molecule capable of binding to an epitope of CD32B and an epitope of CD79B, wherein said diabody comprises a first polypeptide chain and a second polypeptide chain, said polypeptide chains each having an N-terminal end and a C-terminal end and being covalently bonded to one another, wherein: (A) said first polypeptide chain comprises, in the N-terminal to C-terminal direction: (i) a first domain comprising a binding region of a light chain variable domain of a first immunoglobulin (VL1) specific for binding said epitope of CD79B; (ii) a second domain comprising a binding region of a heavy chain variable domain of a second 
Here, any limitations not taught by the claims would be considered obvious in view of the prior art cited above for the reasons set forth above in the 103 rejection of the claims and incorporated herein.
Accordingly, the claimed inventions are so substantially similar that any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent in view of the prior art set forth above for the reasons set forth above and incorporated herein.

Conclusion
16.	No claim is allowed.   

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached at Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Respectfully,						
Brad Duffy						
571-272-9935
				
/Brad Duffy/
Primary Examiner, Art Unit 1643
May 3, 2021